                 Case 16-02357             Doc 55   Filed 10/24/18 Entered 10/24/18 14:10:58        Desc Main
                                                      Document     Page 1 of 9




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              DAYAN TILLMAN-WYCHE                             §     Case No. 16-02357
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Peter N. Metrou, Trustee, chapter 7 trustee, submits this Final Account, Certification that
              the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 7,843.00                            Assets Exempt: 17,621.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 11,265.69           Claims Discharged
                                                                    Without Payment: 0.00

              Total Expenses of Administration: 33,734.31


                      3) Total gross receipts of $ 45,000.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 45,000.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 16-02357             Doc 55    Filed 10/24/18 Entered 10/24/18 14:10:58            Desc Main
                                                   Document     Page 2 of 9




                                                  CLAIMS            CLAIMS                 CLAIMS                CLAIMS
                                                SCHEDULED          ASSERTED               ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                         $ NA                $ NA                  $ NA                     $ NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                        NA             37,176.35             33,734.31                33,734.31

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                NA                   NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                 NA                   NA                    NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                                   NA             11,265.69             11,265.69                11,265.69

TOTAL DISBURSEMENTS                                      $ NA          $ 48,442.04           $ 45,000.00           $ 45,000.00


                  4) This case was originally filed under chapter 7 on 01/26/2016 . The case was pending
          for 33 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 10/17/2018                        By:/s/Peter N. Metrou, Trustee
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 16-02357             Doc 55      Filed 10/24/18 Entered 10/24/18 14:10:58                    Desc Main
                                                        Document     Page 3 of 9




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

    Fraudulent/preferential transfer                                          1241-000                                         45,000.00

TOTAL GROSS RECEIPTS                                                                                                          $ 45,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                      DESCRIPTION                           UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ NA
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.     SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                    CODE     (from Form 6D)

NA             NA                                    NA                   NA                   NA                    NA               NA

TOTAL SECURED CLAIMS                                                     $ NA                 $ NA                 $ NA              $ NA


              EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 16-02357             Doc 55         Filed 10/24/18 Entered 10/24/18 14:10:58        Desc Main
                                                         Document     Page 4 of 9




                                          UNIFORM
                                                             CLAIMS            CLAIMS             CLAIMS
               PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                           SCHEDULED          ASSERTED           ALLOWED
                                           CODE

Peter N. Metrou                            2100-000                    NA            5,250.00         5,250.00          5,250.00


Peter N. Metrou                            2200-000                    NA               41.57            41.57             41.57


Associated Bank                            2600-000                    NA               81.97            81.97             81.97


FactorLaw                                  3210-000                    NA          30,215.00        26,772.96          26,772.96


FactorLaw                                  3220-000                    NA            1,587.81         1,587.81          1,587.81

TOTAL CHAPTER 7 ADMIN. FEES                                         $ NA         $ 37,176.35       $ 33,734.31       $ 33,734.31
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS            CLAIMS             CLAIMS
               PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                           SCHEDULED          ASSERTED           ALLOWED
                                           CODE

NA: NA                                           NA                    NA                 NA               NA                NA

TOTAL PRIOR CHAPTER ADMIN.                                          $ NA                $ NA             $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                               CLAIMS            CLAIMS
                                                 UNIFORM
                                                             SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                              (from Form      (from Proofs of    ALLOWED
                                                  CODE
                                                                  6E)             Claim)

NA           NA                                       NA                NA                  NA              NA               NA

TOTAL PRIORITY UNSECURED                                               $ NA               $ NA             $ NA            $ NA
CLAIMS




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 16-02357             Doc 55       Filed 10/24/18 Entered 10/24/18 14:10:58        Desc Main
                                                      Document     Page 5 of 9




            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form     (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)            Claim)

            AMERICAN INFOSOURCE
3           LP AS AGENT FOR                     7100-000             NA                86.23           86.23           86.23


            CAPITAL ONE AUTO
6           FINANCE,                            7100-000             NA             6,011.40        6,011.40        6,011.40


            CAPITAL ONE BANK
1           (USA), N.A.                         7100-000             NA               776.63         776.63           776.63


            CAPITAL ONE BANK
2           (USA), N.A.                         7100-000             NA             3,315.97        3,315.97        3,315.97


            DEPARTMENT STORE
4           NATIONAL BANK/MACY                  7100-000             NA               906.57         906.57           906.57


            PORTFOLIO RECOVERY
5           ASSOCIATES, LLC                     7100-000             NA               168.89         168.89           168.89

TOTAL GENERAL UNSECURED                                             $ NA        $ 11,265.69      $ 11,265.69      $ 11,265.69
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                                                                                                                                                                                       Page:       1
                                            Case 16-02357           Doc 55     Filed 10/24/18 Entered 10/24/18 14:10:58                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUAL Document    Page
                                                                                  ESTATE PROPERTY   6 of 9AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              16-02357                         BWB            Judge:        Bruce W. Black                               Trustee Name:                      Peter N. Metrou, Trustee
Case Name:            DAYAN TILLMAN-WYCHE                                                                                        Date Filed (f) or Converted (c):   01/26/2016 (f)
                                                                                                                                 341(a) Meeting Date:               02/17/2016
For Period Ending:    10/17/2018                                                                                                 Claims Bar Date:                   12/21/2016


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 3681 Melanie Lane Crete, IL 60417                                                         0.00                  Unknown                                                         0.00                        FA
  2. 2015 BMW 328 18,000 Miles - Leased Vehicle                                          24,400.00                        0.00                                                       0.00                        FA
  3. Household Furnishings                                                                   900.00                       0.00                                                       0.00                        FA
  4. Used Clothing                                                                           150.00                       0.00                                                       0.00                        FA
  5. cash                                                                                     10.00                       0.00                                                       0.00                        FA
  6. checking Chase Bank                                                                       4.00                       0.00                                                       0.00                        FA
  7. Fraudulent/preferential transfer (u)                                                      0.00                       0.00                                                45,000.00                          FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $25,464.00                      $0.00                                                $45,000.00                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Motion to employ counsel granted 8/19/2016 see Dkt# 26. Motion for 2004 exam granted 8/19/2016 see Dkt 25. Investigation continues on fraudulent transfers 12/9/2016. 1-14-
  2017 conference with atty for the estate regarding filing adversary proceedings. 3/31/2017Adversary complaint filed to collect fraudulent transfer. Discovery is process 7/5/2017
  for fraudulent transfer adversary. Second Adversary proceeding filed to revoke discharge of debtor 10/24/2017. Motion for default entered in adversary to revoke discharged
  12/21/2017. Discharge revocation order entered 1/12/2018. Motion for Summary judgment filed in fraudulent transfer adversary 1/15/2018.




  Initial Projected Date of Final Report (TFR): 09/01/2017            Current Projected Date of Final Report (TFR): 04/30/2018




      UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                                                                                     Page:           1
                                         Case 16-02357                Doc 55 Filed 10/24/18
                                                                                         FORM 2Entered 10/24/18 14:10:58                                    Desc Main
                                                                      ESTATE CASHDocument     Page 7 of 9 RECORD
                                                                                 RECEIPTS AND DISBURSEMENTS
           Case No: 16-02357                                                                                                  Trustee Name: Peter N. Metrou, Trustee                                  Exhibit 9
      Case Name: DAYAN TILLMAN-WYCHE                                                                                            Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX1727
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX7517                                                                                Blanket Bond (per case limit): $1,000,000.00
For Period Ending: 10/17/2018                                                                               Separate Bond (if applicable):


       1                2                              3                                               4                                                       5                  6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                  Uniform Tran.      Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                              Code                                                         ($)
   04/23/18             7         Precious T. Porter                        Court Approved settlement                                   1241-000              $45,000.00                               $45,000.00
                                  None provided                             See Dckt#s 46 & 47
   05/07/18                       Associated Bank                           Bank Service Fee under 11                                   2600-000                                       $15.10          $44,984.90
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/07/18                       Associated Bank                           Bank Service Fee under 11                                   2600-000                                       $66.87          $44,918.03
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/26/18           1001        Peter N. Metrou                           Distribution                                                                                           $5,291.57           $39,626.46
                                  123 W. Washington St., Ste 216
                                  Oswego, IL 60543
                                  Peter N. Metrou                           Final distribution representing a            ($5,250.00)    2100-000
                                                                            payment of 100.00 % per court
                                                                            order.
                                  Peter N. Metrou                           Final distribution representing a               ($41.57)    2200-000
                                                                            payment of 100.00 % per court
                                                                            order.
   08/26/18           1002        FactorLaw                                 Distribution                                                                                          $28,360.77           $11,265.69
                                  105 W. Madison, Suite 1500
                                  Chicago, IL 60602
                                  FactorLaw                                 Final distribution representing a           ($26,772.96)    3210-000
                                                                            payment of 100.00 % per court
                                                                            order.
                                  FactorLaw                                 Final distribution representing a            ($1,587.81)    3220-000
                                                                            payment of 100.00 % per court
                                                                            order.
   08/26/18           1003        CAPITAL ONE BANK (USA), N.A.              Final distribution to claim 1                               7100-000                                      $776.63          $10,489.06
                                  BY AMERICAN INFOSOURCE LP                 representing a payment of
                                  PO BOX 71083                              100.00 % per court order.
                                  CHARLOTTE, NC 28272-1083
   08/26/18           1004        CAPITAL ONE BANK (USA), N.A.              Final distribution to claim 2                               7100-000                                   $3,315.97             $7,173.09
                                  BY AMERICAN INFOSOURCE LP                 representing a payment of
                                  PO BOX 71083                              100.00 % per court order.
                                  CHARLOTTE, NC 28272-1083




                                                                                    Page Subtotals:                                                           $45,000.00          $37,826.91
        UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                    Page:           2
                                         Case 16-02357                Doc 55 Filed 10/24/18
                                                                                         FORM 2Entered 10/24/18 14:10:58                                  Desc Main
                                                                      ESTATE CASHDocument     Page 8 of 9 RECORD
                                                                                 RECEIPTS AND DISBURSEMENTS
           Case No: 16-02357                                                                                               Trustee Name: Peter N. Metrou, Trustee                                    Exhibit 9
      Case Name: DAYAN TILLMAN-WYCHE                                                                                         Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX1727
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX7517                                                                                Blanket Bond (per case limit): $1,000,000.00
For Period Ending: 10/17/2018                                                                               Separate Bond (if applicable):


       1                2                             3                                               4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction               Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                            ($)
   08/26/18           1005        AMERICAN INFOSOURCE LP AS                 Final distribution to claim 3                           7100-000                                          $86.23            $7,086.86
                                  AGENT FOR                                 representing a payment of
                                  T Mobile/T-Mobile USA Inc                 100.00 % per court order.
                                  PO Box 248848
                                  Oklahoma City, OK 73124-8848
   08/26/18           1006        DEPARTMENT STORE NATIONAL                 Final distribution to claim 4                           7100-000                                         $906.57            $6,180.29
                                  BANK/MACY                                 representing a payment of
                                  C/O QUANTUM3 GROUP LLC                    100.00 % per court order.
                                  PO BOX 657
                                  KIRKLAND, WA 98083-0657
   08/26/18           1007        PORTFOLIO RECOVERY ASSOCIATES, Final distribution to claim 5                                      7100-000                                         $168.89            $6,011.40
                                  LLC                            representing a payment of
                                  PAYPAL EXTRAS MASTERCARD       100.00 % per court order.
                                  POB 41067
                                  NORFOLK, VA 23541
   08/26/18           1008        CAPITAL ONE AUTO FINANCE,                 Final distribution to claim 6                           7100-000                                      $6,011.40                 $0.00
                                  A DIVISION OF CAPITAL ONE N.A.            representing a payment of
                                  P.O. BOX 165028                           100.00 % per court order.
                                  IRVING, TX 75016


                                                                                                              COLUMN TOTALS                                 $45,000.00           $45,000.00
                                                                                                                    Less: Bank Transfers/CD's                     $0.00                $0.00
                                                                                                              Subtotal                                      $45,000.00           $45,000.00
                                                                                                                    Less: Payments to Debtors                     $0.00                $0.00
                                                                                                              Net                                           $45,000.00           $45,000.00




                                                                                    Page Subtotals:                                                               $0.00           $7,173.09
        UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                           Page:     3
                                 Case 16-02357    Doc 55          Filed 10/24/18 Entered 10/24/18 14:10:58         Desc Main
                                                                    Document     Page 9 of 9
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX1727 - Checking                                        $45,000.00               $45,000.00                $0.00
                                                                                                         $45,000.00               $45,000.00                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $45,000.00
                                            Total Gross Receipts:                     $45,000.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 9)
